                  Case 1:18-cr-00328-KPF Document 339 Filed 01/27/20 Page 1 of 2




 (212) 373-3035

 (212) 492-0035

 rtarlowe@paulweiss.com




            January 27, 2020


MEMO ENDORSED
            BY EMAIL
            The Honorable Katherine Polk Failla
            United States District Judge
            Southern District of New York
            40 Foley Square
            New York, NY 10007
                                   United States v. Anilesh Ahuja, 18 Cr. 328 (KPF)
            Dear Judge Failla:

                           We write to respectfully request an adjournment of the deadline for the
            Court’s determination of restitution, currently set for February 17, 2020 for Mr. Shor, and
            February 24, 2020 for Mr. Ahuja, to March 23, 2020 for both defendants, with any response
            to the government’s restitution proposal to be filed by February 28, 2020.
                            The 90-day deadline under the Mandatory Victims Restitution Act is not
            jurisdictional and can be extended by order of the Court. See, e.g., United States v.
            Cardona, No. 07 Cr. 1162 (JGK), 2010 WL 883003 (S.D.N.Y. Mar. 11, 2010). We expect
            that the additional time will enable the parties to narrow substantially the issues in dispute,
            including by allowing for court approval of ongoing liquidation proceedings involving the
            PPI Funds and certain of its investors.
                           Mr. Shor and the government consent to this request.
                                                     Respectfully submitted,




                                                     Richard C. Tarlowe
                                                     Roberto Finzi
      Case 1:18-cr-00328-KPF Document 339 Filed 01/27/20 Page 2 of 2

Honorable Katherine Polk Failla


cc:     Counsel of Record




Application GRANTED.



Dated: January 27, 2020                   SO ORDERED.
       New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE




                                     2
